Citation Nr: 1128606	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   The Board denied service connection for bilateral hearing loss in an April 2008 decision; however, that decision was vacated when the Court issued a Joint Motion for Remand in April 2010, returning the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand specifically indicated that the Board relied upon audiometric testing results dated prior to October 31, 1967 without converting those ASA units to ISO units as required.  The Board notes that the VA examiner in October 2005 also relied upon the Veteran's June 1962 discharge examination in providing his negative opinion.  His opinion partially rests on the validity of the 1962 examination that indicated normal hearing in both ears.  The examiner did not indicate whether he converted the audiometric findings to the current standards.  

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Without knowledge of whether the examiner did the conversions, the examination is inadequate for rating purposes.  As such, further rationale or examination is necessary before a decision on the merits may be made.  

For purposes of the requested opinion, the Veteran's puretone thresholds at separation from service were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
--
10
LEFT
15
15
10
--
10

Accordingly, the case is REMANDED for the following action:

1. If possible, the claims file should be referred to the same examiner who conducted the October 2005 VA examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss is related to his military service.  The examiner should specifically use the audiometric findings noted above in providing his opinion.  If the examiner cannot provide an opinion without further examination, the Veteran should be afforded a new VA examination.  

A complete rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  If it is not possible for the October 2005 VA examiner to review the file and provide an opinion, the Veteran should be afforded a new VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

As to any bilateral hearing loss, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to noise exposure during service.  The examiner should specifically note the converted audiometric findings provided above when discussing the Veteran's hearing at separation from service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for bilateral hearing loss is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


